Citation Nr: 1744936	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including squamous cell carcinoma, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as of November 15, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and A.R.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971, to include a tour of duty in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009, and November 2013 decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in March 2014 and October 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The issue of entitlement to TDIU as of November 15, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin disorder was not shown in service or for many years thereafter, and is not related to service or to any herbicide exposure.

2.  Throughout the period on appeal, the Veteran does not have a diagnosis of vertigo, including as secondary from Meniere's disease and/or a peripheral vestibular disorder.

3.  The Veteran's service-connected PTSD is manifested by occupational and social deficiencies in most areas; there is no showing of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disorder, including squamous cell carcinoma, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3.  The criteria for an initial disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In various correspondence provided by VA, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for PTSD, the appeal arises from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  Upon review of the respective examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, with respect to the Veteran's skin disability, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, and no evidence of the disorder for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.
Finally, as noted above, this appeal was remanded by the Board in March 2014 and October 2016 in order to obtain additional records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all outstanding and available VA and private treatment records have been obtained, and the Veteran was provided with an opportunity to submit and identify additional evidence, including medical records.  The Board also notes that the RO has made a formal finding as to the unavailability of certain documents including missing claims, VCAA letters, notices of disagreement, Statements of the Case, and substantive Appeals.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a Veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and prostate cancer.  Moreover, service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Skin Disorder

The Veteran asserts that he has a skin disorder that is manifested as a result of his period of active service, to include as a result of exposure to herbicides during service in the Republic of Vietnam.  Based on the evidence of record, the Board determines that service connection is not warranted for the Veteran's skin disorder.  

As an initial matter, service connection is not warranted for a skin disability, diagnosed as squamous cell carcinoma based on toxic herbicide exposure on a presumptive basis.  Specifically, while the Veteran is presumed to have been exposed to toxic herbicides given that his service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War, nevertheless, squamous cell carcinoma is not a disorder that may be presumed related to such exposure under 38 C.F.R. § 3.309.  Therefore, service connection is not warranted on this basis.

Although the Veteran's squamous cell carcinoma is not presumed related to toxic herbicide exposure, the Veteran may still establish service connection if the evidence otherwise indicates a relationship between this disorder and active duty service.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, direct service connection is not warranted based on the evidence of record.

In this case, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a skin disorder, including squamous cell carcinoma.  Specifically, the June 1971 separation examination is silent for any skin disorder or symptoms thereof.  Moreover, the Veteran reported that he was in "good health."  Further, the post-service evidence does not reflect symptoms related to a skin disorder until 2002 - over 30 years after his separation from service.  More importantly, the Veteran did not have symptoms of squamous cell carcinoma until 2010.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of skin symptoms.  Specifically, that he had skin lesions and "growths" on his chest and body shortly after active duty service.  In this regard, while the Veteran is not competent to diagnose a skin disorder such as squamous cell carcinoma, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau, 492 F.3d at 1376.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative.  As an initial matter, the large gap in treatment for his skin condition weighs heavily against the Veteran's claims.  In this regard, the Board notes that the Veteran submitted claims for other VA benefits almost 37 years prior to claiming the issues on appeal.  Had the Veteran been experiencing a skin disorder since service, it is intuitive that he would have submitted a corresponding claim at that time.  As such, continuity of symptomology based upon the clinical evidence and statements from the Veteran has not been demonstrated.  
Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's skin disorder to active duty, and specifically as secondary to exposure to herbicides. 

Here, the Veteran's September 2002 VA treatment records first reported keratinized skin lesions on his right temple and forearms.  In October 2010, the Veteran was diagnosed with squamous cell carcinoma and his skin lesions were subsequently removed.  Significantly, the Board notes that the Veteran's treatment records do not provide, nor has the Veteran offered, any objective medical evidence or opinion establishing a link between his claimed skin condition and active service, including exposure to herbicides.  

Therefore, service connection for a skin disorder, including squamous cell carcinoma is denied.  

Vertigo

The Veteran asserts that he has vertigo that is manifested as a result of his period of active service.  Based on the evidence of record the Board determines that service connection is not warranted for vertigo.

As a preliminary matter, the objective medical evidence does not indicate that the Veteran has a current diagnosis of vertigo, to include any ear disorder such as Meniere's disease or any other peripheral vestibular disorder, at any point during the period on appeal.  Specifically, the October 2010, November 2010, and August 2014 VA examiners do not report a diagnosis, symptoms, and/or manifestations of vertigo.  In fact, the November 2010 VA examiner specifically determined that that the Veteran does not have clinically significant findings of dizziness, cranial nerve dysfunction, balance problems, or any other symptoms of vertigo.  Similarly, the Veteran's VA treatment records do not contain any evidence of a diagnosis and/or symptoms of vertigo.  Therefore, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of vertigo at any point during the time on appeal.  Congress has specifically limited entitlement to service connection benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.  As there is no current diagnosis of a disability, service connection cannot be established.

Additionally, the Board notes that to the extent that the Veteran asserts that he has vertigo and "balance problems," the objective medical evidence, including the November 2010 VA treatment records, indicates that this is likely related to his service-connected seizure disorder.  Therefore, given that the Veteran is receiving compensation for his seizure disorder, granting compensation for the same manifestations under a separate diagnosis and disability rating would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2016).

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316.

While the Veteran is competent to diagnose the presence of a lesion and/or dizziness, as they are diagnosed based on readily observable symptoms, he is not competent to provide opinions or statements regarding a diagnosis of squamous cell carcinoma or vertigo and their respective etiologies, as they are not diagnosed by unique and readily identifiable features, and do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's skin disorder and vertigo are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 49.  Therefore, the appeal is denied.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran is seeking an increased disability rating for his service-connected PTSD.  The service-connected PTSD is currently rated as 70 percent disabling  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 
A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

The symptoms recited in the criteria in the rating schedule for rating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 
A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

 Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-V.  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-V, clinicians do not typically assess GAF scores.  The DSM-V introduction states that it was recommended that the GAF be dropped from DSM-V for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

A VA examination report dated in May 2009 shows that the VA examiner determined that the Veteran had limitations with social functioning, including social withdrawal.  The Veteran did not have any problems performing activities of daily living.  Mental status examination revealed that the Veteran was well groomed with "excellent hygiene."  His affect was constricted and he displayed linear goal directed thought patterns.  He exhibited anxiety, depressed mood, chronic sleep impairments, isolation, disturbances of motivation and mood, decreased interest, and inability to establish and maintain effective close relationships.  However, there was no evidence of a psychosis, delusions, hallucinations, near continuous panic, or grossly inappropriate behavior.  Additionally, while the Veteran had a past history of suicidal ideation, he did not have suicidal or homicidal ideations.   

In March 2011, the Veteran was hospitalized for three days due to a "meltdown 
with suicidal ideation."  The records indicate that the Veteran was, in part, experiencing high levels of stress and anxiety from attending vocational rehabilitation classes.  The Veteran's VA treatment records report that he had passive thoughts of suicide but did not have a formal plan and/or actively attempt suicide.  During his hospitalization, the Veteran had symptoms of depression, sleep disturbances, flashbacks, and nightmares.  However, his speech and thought process were clear and logical.  He also did not display any evidence of a psychosis, hallucinations, or active suicidal ideation.  

In an April 2011 VA examination, the Veteran indicated that he was still enrolled in vocational rehabilitation classes and planned to go into construction management.  His appearance was appropriate and he did not have any impairment with his thought process, communication, and/or ability to perform activities of daily living.  He did not display any grossly inappropriate behavior and there was no evidence of delusions, hallucinations, suicidal or homicidal ideations.   The Veteran exhibited anxiety, depression, short-term memory problems, sleep issues, nightmares, flashbacks, anger and irritability, social isolation, hypervigilance, exaggerated startle response, and panic attacks.  Overall, the examiner opined that his psychiatric symptoms cause "occupational and social impairment with reduced reliability and productivity."  Complete social and occupational impairment was not demonstrated.  Instead, the examiner indicated that the while "there may be some impairment due to psychiatric issues...they do not preclude the Veteran from obtaining or maintaining substantially gainful employment."

In an August 2012 VA examination, the examiner determined that the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  On examination, the Veteran was personable and cooperative, and appeared appropriately groomed and dressed.  He exhibited depressed mood, anxiety, chronic sleep impairment, flashbacks, hypervigilance, constricted mood, exaggerated startle response, and social isolation.  His speech, thought content and process, insight, and judgment were all essentially normal.  No suicidal ideations, grossly inappropriate behavior,  or evidence of a psychosis were observed.  

Since August 2012, the Veteran underwent a series of mental health evaluations and treatment through his VA mental health provider.  During this time, the Veteran's symptoms were generally characterized by depression, anxiety, panic attacks, hypervigilance, and trouble sleeping.  Importantly, while the Veteran discontinued his vocational rehabilitation classed due to the stress and anxiety, the records do not reflect any evidence of a psychosis, hallucinations, grossly inappropriate behaviors, or suicidal ideations.  For example, in June 2013, the Veteran appeared casually dressed with good hygiene.  He was attentive and alert with a logical thought process, clear speech, and a full congruent affect.  In July 2015, the Veteran was cooperative with good judgment and insight, and demonstrated a linear goal directed thoughts process.  There was no evidence of a thought disorder, suicidal, or homicidal ideations.  Further, in January 2017, the Veteran indicated that he was feeling "good" and in the process of building his house.  He also denied depression and it appears that his psychiatric symptoms were generally improved, if not at the very least stable.  

In considering whether a higher rating is warranted, the Board acknowledges the October 2011 opinion from Veteran's treating VA medical provider which states that his PTSD symptoms "prevent him from being around people and being employed or attending school," as he is hypervigilant, startles easily, avoids interactions, and has trouble maintaining concentration.  Nevertheless, the Board notes that this opinion is not supported by a rationale, and the objective medical evidence does not support the noted severity of the Veteran's symptoms.  Therefore, the Board places more probative value on the detailed opinions of the VA examiners, in conjunction with the medical evidence, which indicate the Veteran's psychiatric symptoms do not cause total social and occupational impairment.  

The Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran exhibits periods of social isolation, he has still been able to maintain a stable relationship with his sister-in-law, brother, and brother-in-law.  Moreover, in his August 2012 VA examination, he indicated that he occasionally has meals at his brother's house and will go fishing.  Additionally, as the Veteran lives alone, he is able to provide for his own needs, which includes leaving his house for basic necessities.  Moreover, the Board notes that while the Veteran is not gainfully employed, the January 2017 VA treatment records indicate that he has been able to perform construction work, including building his own house.  Therefore, total social and occupational impairment has not been established by factors outside the rating criteria.  

The Board has also considered the Veteran's GAF scores reported by his private mental health providers and VA examiners.  Such scores have typically ranged between 40 and 50.  While the Veteran had a GAF score of 38 during a three day psychiatric hospital admission in March 2011, over the predominant course of the period on appeal, his symptoms have been consistent with the "severe" symptoms reflected in a GAF score of 41 to 50.  Specifically, when comparing the symptoms consistent with at GAF score of 31 to 40, which reflect "major impairment" in areas such as judgment and thinking and family relations, the Veteran has consistently displayed clear speech and logical thought process throughout the entire period on appeal.  Moreover, he has displayed a consistent and long-standing relationship with his family.  Therefore, a disability rating in excess of 70 percent is not warranted for the period on appeal.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert , 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Based on evidence of record, the Board determines that a rating in excess of 70 percent thereafter is not warranted for the Veteran's PTSD.

The Board also finds that consideration for an extra-schedular disability rating, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular disability rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extra-schedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extra-schedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extra-schedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a skin disorder, including squamous cell carcinoma, to include as secondary to herbicide exposure, is denied.

Service connection for vertigo is denied. 

An initial disability rating in excess of 70 percent for service-connected PTSD is denied. 


REMAND

The Board notes that while the Veteran has asserted that he is unemployable due to 
his service-connected disabilities, he was ultimately denied entitlement to a TDIU on November 14, 2013.  As this aspect of his claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, this period is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).  

Nevertheless, since November 15, 2013, the record indicates that the Veteran has been unemployable due to his psychiatric disorder.  A claim for an increased rating for a service-connected disability is one for the highest rating obtainable, including entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, this aspect of the claim must be remanded to the RO for the necessary development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations or VA Social and Industrial Survey  

2.  If the claim is not fully granted, a Supplemental Statement of the Case should be issued on the issue of entitlement to TDIU as of November 15, 2013, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


